DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended drawings filed 07/12/22 are accepted. The objection to the drawing filed 04/28/22 is withdrawn.
.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 9-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (US 2014/0357980 A1). 
With respect to claim 1 and 9, Hayes discloses a motion determination device for determining the motion of an object, the motion determination device comprising (see apparatus in Figure 5): a magnetic resonance (MR) information providing unit for providing an MR image of the object and for providing non-image MR data of the object (see MR device #15 with controller #16 and computer #17 considered as unit for providing an MR image and computer #17 considered as the unit for providing non-image MR data since the motion data is considered as the non-image data; see paragraph 0050 for motion fields) wherein the non-image MR data have been acquired at different acquisition times and are k-space data, wherein the motion determination device includes a motion determination unit configured to determine a motion field, which describes the motion of the object, depending on the provided non-image MR data acquired at the different acquisition times and the provided MR image (see paragraphs 0050-0051 and 0057), wherein the motion determination unit is adapted to use the non-image MR data for determining the motion field (see paragraphs 0050-0051 and 0057).   
With respect to claim 2, Hayes discloses a dynamic MR image generating unit for generating a dynamic MR image of the object based on the provided MR image and the determined motion field, wherein the dynamic MR image of the object can be regarded as a sequence of different static MR images for different times, wherein the sequence of static MR images shows the motion of the object during a time period covered by the different times (see paragraphs 0050-0051 and 0057).  
With respect to claim 7, Hayes discloses the motion determination device further comprises: a motion model providing unit for providing a motion model which models the motion field (see paragraphs 0039, 0048-0051 and 0073), and a non-image MR data function providing unit for providing a non-image MR data function describing non-image MR data for different acquisition times depending on an MR image and depending on the provided motion model (see paragraphs 0050-0051 and 0057), wherein the motion determination unit is configured to determine the motion field by adapting the motion model such that the non-image MR data function yields the provided non-image MR data acquired at the different acquisition times given the provided MR image (see paragraphs 0039, 0048-0051, 0057 and 0073).  
With respect to claim 10, Hayes discloses the treating device is configured to emit treating energy in the direction of the object under consideration of the determined motion (see MR device in Figure 5 that irradiates the patient with a magnetic field considered as the claimed energy).  
With respect to claims 11-14, Hayes discloses a motion determination method for determining the motion of an object, the motion determination method comprising: providing, by a MR information providing unit, an MR image of the object; providing by the MR information providing unit, non-image MR data of the object, wherein the non-image MR data have been acquired at different acquisition times and are first k-space data (see MR device #15 with controller #16 and computer #17 considered as unit for providing an MR image and computer #17 considered as the unit for providing non-image MR data since the motion data is considered as the non-image data; see paragraph 0050 for motion fields); and determining a motion field, which describes the motion of the object, depending on the provided non-image MR data acquired at the different acquisition times and depending on the provided MR image by a motion determination unit wherein the non-image MR data are used for determining the motion field (see paragraphs 0050-0051 and 0057).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2014/0357980 A1) in view of Yui (US 8,417,007 B2).
With respect to claim 3, Hayes disclose the claimed invention as stated above except for specifying that the MR information providing unit is configured to provide a steady-state magnetization MR image as the MR image and/or to provide steady-state magnetization non-image MR data as the non-image MR data. However, Yui discloses a steady-state magnetization MR image (Column 5, lines 43-51). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a steady-state magnetization MR image as taught by Yui with Hayes’ image for the purpose of further defining an image type from all the known image types according to the pulse sequence used to achieve the imaging process related to the region of interest targeted. 

Allowable Subject Matter
Claims 4-6, 8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/12/22 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, Applicant argues that Hayes fails to teach or suggest information providing unit for providing an MR image of an object or determining a motion field, which describes the motion of the object depending on the MR image and instead it discloses PET images. Also, Hayes does not disclose k-space or k-space data. 
The Examiner disagrees with applicant’s argument since Hayes discloses performing MR measurement to provide MR data of at least two subregions (see paragraphs 0042 and 0046 wherein the regions data is considered to be the MR image or image data) and determining the motion information from the first and second instants from the MR data recorded (see paragraph 0043). Also, K-space is a data point from the MR signal data. Hayes discloses MR data (see paragraph 0042 as discussed above) which is known to contain data points also known as k-space. It should be understood that k-space is data matrix from the MRI data disclosed by Hayes. Hayes discloses a hybrid device that includes an MR system with a PET system wherein both are used for the motion detection (see paragraph 0082) and not limited to PET alone. Therefore, the 35 U.S.C. 102(a)(1) rejection is maintained and considered proper. 
Regarding claims 2, 7, 9-10 and 12-20, Applicant argues that said claims are patentable for the same reasons as stated in claims 1 and 11 above. 
Th examiner, maintains that said claims are unpatentable as discussed above regarding claims 1 and 11. 
Regarding new claims 15-20, the claims are objected to as being dependent upon a rejected base claim since it contains the subject matter originally objected in claim 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866